Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/105,757 which was filed on 8/20/2018 and is a CON of PCT/CN2017/072859 filed 2/3/2017 claiming priority of INDIA IN201641005870 filed 2/19/2016. 

Response to Amendment
In the response filed 12/21/2021, Applicant amends claims 1, 8, and 14.  No additional claims have been added or cancelled.  Accordingly, claims 1, 4-8, 12-14, and 17-22 stand pending.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that the cited references do not teach “generating a query plan based on table associated information obtained from the received query, the table associated information comprising one or more tables and column names associated with the one or more tables”, arguing that the federated query disclosed by Svoboda does not comprise one or more tables, but rather two different source queries.  The examiner respectfully disagrees.  Svoboda teaches in paragraphs 37-39 that federated associated information is used without specifying what the specific association is.  It is also noted that Ahmed is also cited for teaching that limitation in paragraphs 11-12, and 31.  Therefore, the examiner is not persuaded.
The applicant also argues that the cited references do not teach “in response to the pre-stored user right being not restricted to the one or more tables, verifying the query plan by using the pre-stored user right and the column names associated with the one or more tables; and in response to the pre-stored user right being not restricted to the column names associated with the one or more tables, updating, the query plan to generate an updated query plan”.  The examiner respectfully disagrees.  Ahmed teaches in paragraphs 11-12, 15, and 31-32, receiving a query plan that is verified against an access control policy and in response to determining the query identifies a table associated with an access control policy, rewriting the query to comprise access checks in an optimized query plan.  These access checks will check the privilege of the user for the associated data realms, e.g. columns.  This is interpreted as verifying the query plan using the user rights and columns names after the query plan was verified to be used for the table.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-8, 12-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US2013/0325841), hereinafter Ahmed, in view of Svoboda et al. (US2015/0310067), hereinafter Svoboda, Muller et al. (US2015/0317486), hereinafter Muller, and Arumugam et al. (US2017/0093916), hereinafter Arumugam.

Regarding Claim 1:
Ahmed teaches:
	A method for providing unified access control for data stored in databases by an access control system (Ahmed, abstract, [0011], note access control for a database server), the method comprising: 
receiving a query (Ahmed, abstract, [0012, 0031], note receiving a query, checking the access rights, and re-writing the query to produce an optimized query plan); 
generating a query plan based on table associated information obtained from the received query, the table associated information comprising one or more tables and column names associated with the one or more tables (Ahmed, abstract, [0011-0012, 0031], note receiving a query, checking the access rights, and re-writing the query to produce an optimized query plan; note the use of table associated information obtained from the query; note database tables include column names);
verifying the query plan by using a user right, the one or more tables, and the column names associated with the one or more tables (Ahmed, abstract, [0011-0012, 
in response to the pre-stored user right being not restricted to the one or more tables, verifying the query plan by using the pre-stored user right and the column names associated with the one or more tables (Ahmed, abstract, [0011-0012, 0015, 0020, 0031-0032], note receiving a query plan, note determining whether the query identifies one or more tables that are associated with a data access control policy, and in response checking the access rights and re-writing the query to produce an optimized query plan; note the use of table associated information; note the row-specific access control list columns means the query plan was verified used the column names since that column needs to be accessed for the verification for each table);
updating, the query plan to generate an updated query plan (Ahmed, abstract, [0012-0015], note updating the query plan based on the access rights based on row-specific access controls), wherein updating the query plan comprises:
excluding any restricted rows found in from the query plan from the updated query plan (Ahmed, abstract, [0012-0015], note updating the query plan based on the access rights based on row-specific access controls); 
converting the updated query plan to a physical query (Ahmed, abstract, [0012-0015], note executing the updated query plan means it was converted into a physical query); and 

While Ahmed teaches receiving queries for databases, Ahmed doesn’t specifically state they are federated queries for federated databases. Ahmed also teaches the use of user rights information stored in database tables, however, Ahmed doesn’t specially teach the user rights pre-stored in a central authorization metadata table.  Additionally, while Ahmed teaches updated a query plan based on the user rights information, Ahmed doesn’t specifically teach in response to the pre-stored user right being not restricted to the one or more tables and the column names associated with the one or more tables, updating, the query plan to generate an updated query plan, wherein updating the query plan comprises: in response to a column name in the query plan being an asterisk, replacing the asterisk with each of the column names for columns of the associated table that are not restricted according to the pre-stored user right.  However, Svoboda is in the same field of endeavor, information retrieval, and Svoboda teaches: 
A method for providing unified access control for data stored in federated databases by an access control system (Svoboda, abstract, [0006], note access control for federated databases), the method comprising: 
receiving a federated query (Svoboda, abstract, 0037-0039], note receiving a federated query and generated a federated query plan); 
generating a query plan based on table associated information obtained from the received federated query, the table associated information comprising one or more tables and column names associated with the one or more tables (Svoboda, abstract, 
verifying the received query plan by using a user right pre-stored in a central authorization metadata table, the one or more tables(Svoboda, abstract, [0042-0043, 0049, 0057], note verifying the query has permissions, note rules database is a central authorization database with rules tables, e.g. authorization metadata table.  When combined with the previously cited reference this would include the user rights as taught by Ahmed); 
converting the updated query plan to a physical query Svoboda, abstract, [0006-0008], note sending the queries to the source databases means the query was converted); and 
executing the physical query to obtain a result (Svoboda, [0039-0040], note execution of query).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Svoboda as modified because this would improve the security of data access (Svoboda, [0005]).
While Ahmed as modified teaches updated a query plan based on the user rights information, Ahmed as modified doesn’t specifically teach in response to the pre-stored user right being not restricted to the one or more tables and the column names associated with the one or more tables, updating, the query plan to generate an updated query plan, wherein updating the query plan comprises: in response to a column name in the query plan being an asterisk, replacing the asterisk with each of the column names for columns of the associated table that are not restricted according to 
verifying the query plan by using a user right pre-stored in a central authorization metadata table, the one or more tables, and the column names associated with the one or more tables (Muller, [0012-0020], note determining if the user has access to a database table; note metamodel and authorization store.  When combined with the previously cited references this would be for the query plan as taught above); 
in response to the pre-stored user right being not restricted to the column names associated with the one or more tables, updating, the query plan to generate an updated query plan (Muller, [0014-0020], note modifying the query based on the user rights determination), wherein updating the query plan comprises:
in response to a column name in the query plan being an asterisk, replacing the asterisk with each of the column names for columns of the associated table that are not restricted according to the pre-stored user right (Muller, [0012, 0030, 0054-0058], note the columns which the user does not have the access right for, e.g. are an asterisk, are filtered out and only the column which the user does have access for are returned.  This is interpreted as replacing the columns which the user does not have access to, e.g. the name being an asterisk, since those columns are not returned.  While Muller doesn’t specifically state the restricted columns are named as an asterisk, the specific use of an asterisk is merely non-functional descriptive material/design choice and since Muller specifically looks through the pertinent tables and columns of the request data to filter out the restricted columns, Muller is interpreted to perform the equivalent of the limitation);

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Muller as modified because this would improve the security of the database system (Muller, [0004, 0012]).
While Ahmed as modified teaches replacing restricted columns with only the un restricted columns, Ahmed as modified doesn’t specifically teach the restricted columns name being an asterisk.  However, Arumugam is in the same field of endeavor, information retrieval, and Arumugam teaches using an asterisks to mask restricted information (Arumugam, [0038], note the use of an * as a masking character.  When combined with the previously cited references this would mask the restricted information that is filtered out/replaced when returned to the user).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Arumugam as modified because this would improve privacy and security of the system (Arumugam, [0007]).

Regarding Claim 4:
Ahmed as modified shows the method as disclosed above;
Ahmed as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Svoboda as modified because this would improve the security of data access (Svoboda, [0005]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Muller as modified because this would improve the security of the database system (Muller, [0004, 0012]).

Regarding Claim 5:
Ahmed as modified shows the method as disclosed above;
Ahmed as modified further teaches:
wherein the central authorization metadata table stores a table level control, a column level control, a row level control, or a record level control associated with a table residing in a database (Ahmed, abstract, [0031, 0035] note removing data that the user 
(Muller, [0012-0020], note determining if the user has access to a database table; note metamodel and authorization store.  When combined with the previously cited references this would be for the query plan as taught above).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Svoboda as modified because this would improve the security of data access (Svoboda, [0005]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Muller as modified because this would improve the security of the database system (Muller, [0004, 0012]).

Regarding Claim 6:
Ahmed as modified shows the method as disclosed above;
Ahmed as modified further teaches:
associating the central authorization metadata table with a federated metadata in a database (Svoboda, abstract, [0006-0008, 0042-0043, 0049, 0051, 0057], note federated query, note rules database is a central authorization database with rules tables, e.g. authorization metadata table, note association with federated metadata).


Regarding Claim 7:
Ahmed as modified shows the method as disclosed above;
Ahmed as modified further teaches:
verifying whether a table extracted from the generated query plan comprises an access restricted to a user by using the central authorization metadata table (Muller, [0012], note determining if the user has access to a database table); 
extracting, a column from the generated query plan in response to the table being unrestricted (Muller, [0012, 0054-0058], note after determining access to a database table determining what columns a user can access inside the table, which would be extracted during execution);
verifying whether an access to a row in the column is restricted to the user, in response to the column being restricted to the user (Ahmed, abstract, [0012, 0031, 0035] note verifying access to a row, when combined with the other cited references this would be for the restricted column as taught by Muller) (Muller, [0012, 0054-0058], note that after it is determined there is any level of access allowed to the table, e.g. in response to the column being restricted or not, then the query is modified to filter out or allow access to a row and therefore when combined with the row access restrictions of Ahmed would teach the limitation); and 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Muller as modified because this would improve the security of the database system (Muller, [0004, 0012]).

Claim 8 discloses substantially the same limitations as claim 1 respectively, except claim 8 is directed to a device comprising a processor, coupled to memory (Ahmed, figure 2 note processor and memory), while claim 1 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 4 respectively, except claim 12 is directed to a device comprising a processor, coupled to memory (Ahmed, figure 2 note processor and memory), while claim 4 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 4.

Claim 13 discloses substantially the same limitations as claim 5 respectively, except claim 13 is directed to a device comprising a processor, coupled to memory (Ahmed, figure 2 note processor and memory), while claim 5 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 5.

Claim 14 discloses substantially the same limitations as claim 1 respectively, except claim 14 is directed to a non-transitory computer-readable media comprising a processor (Ahmed, figure 2 note processor), while claim 1 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 1.

Claim 17 discloses substantially the same limitations as claim 5 respectively, except claim 17 is directed to a non-transitory computer-readable media comprising a processor (Ahmed, figure 2 note processor), while claim 5 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 5.

Claim 18 discloses substantially the same limitations as claim 6 respectively, except claim 18 is directed to a device comprising a processor, coupled to memory (Ahmed, figure 2 note processor and memory), while claim 6 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 6.

Claim 19 discloses substantially the same limitations as claim 7 respectively, except claim 19 is directed to a device comprising a processor, coupled to memory (Ahmed, figure 2 note processor and memory), while claim 7 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 7.

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a non-transitory computer-readable media comprising a 

Claim 21 discloses substantially the same limitations as claim 6 respectively, except claim 21 is directed to a non-transitory computer-readable media comprising a processor (Ahmed, figure 2 note processor), while claim 6 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 6.

Claim 22 discloses substantially the same limitations as claim 7 respectively, except claim 22 is directed to a non-transitory computer-readable media comprising a processor (Ahmed, figure 2 note processor), while claim 7 is directed to a method. Therefore claim 22 is rejected under the same rationale set forth for claim 7. 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cao et al. (US2009/0276840) teaches access control systems for a distributed environment; Kabra et al. (US2008/0071785) teaches generating query plans using access control checks.
Li et al. (US2013/0218911) teaches utilizing user access rights to verify data in tables queried by user and filtering out restricted data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/17/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152